DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 5/24/2019 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in People's Republic of China on 04/17/2018. The Applicant has filed a certified copy of the CN201810341650.0 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the foreign patents have been considered to the best of the ability of the examiner without benefit of translation.
Drawings
The drawings received on 5/24/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (CN 102081339).

Regarding claim 1,  Teng teaches a two-dimensional holographic image projection display (refer to CN102081339; “The spatial light modulator 10 is loaded into the device as a two-dimensional encoding of three-dimensional image information”, [0007]; “the spectral distribution of the input two-dimensional code is displayed on the spectral plane corresponding to the spatial light modulator”, [0013]; “control unit is used to control different incident lights to enter the spatial light modulator rapidly in sequence, and the modulator loads the corresponding two-dimensional computational holographic code synchronously”, [0024]) method, comprising: 
illuminating a first modulating part (upper half of 10, Fig. 4) of a spatial light modulator (spatial light modulator 10, see annotated Fig. 4) with a first incident light beam (light beam 1, see label on annotated Fig. 4) at a first incident angle (angle θ01, see label on annotated Fig. 4) with respect to a direction normal to a main surface (see label normal on annotated Fig. 4) of the spatial light modulator to form a first projection region on an imaging plane (see annotate Fig. 4); and illuminating a second modulating part (lower half of 10, Fig. 4) of the spatial light modulator with a second incident light beam (light beam 2, Fig. 4) at a second incident angle  (angle θ02, see label on annotated Fig. 4)  with respect to the direction normal to the main surface of the spatial light modulator to form a second projection region on the imaging plane (see second projection region on annotate Fig. 4); wherein the first projection region abuts or partially overlaps with the second projection region at an interface substantially parallel to a lateral direction of the spatial light modulator (Fig. 4 shows first projection region abuts or partially overlaps with the second projection region). 
    
    PNG
    media_image1.png
    350
    691
    media_image1.png
    Greyscale

					Annotated Fig. 4
Regarding claim 4, the two-dimensional holographic image projection display method according to claim 1 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display method of claim 1.
Teng further teaches the two-dimensional holographic image projection display method of claim 1, wherein the first incident light beam and the second incident light beam are separated from each other at or about a boundary between the first modulating part and the second modulating part (Fig. 4 show first projection region and the second projection rejoin are separated from each other, see annotated Fig. 4 above]).
Regarding claim 6, the two-dimensional holographic image projection display method according to claim 1 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display method according to claim 1.
Teng further teaches the two-dimensional holographic image projection display method of claim 1, further comprising: encoding a first image loaded onto the first modulating part to perform a first brightness uniformity correction pre-processing; and encoding a second image loaded onto the second modulating part to perform a second brightness uniformity correction pre-processing (“spectrum filter optical system is composed of a first lens and a second lens, a spatial light modulator, an input calculation holographic code. and through the conversion of said first lens, the spatial light modulator corresponding to displaying the spectrum distribution of the input two-dimensional code on the spectrum surface, the aperture diaphragm on the spectrum surface of said space light modulator determined through the first lens is, processing the spectrum surface information; and a control unit for the incoming order and time control different incident light of the spatial light modulator”, [0010])
Regarding claim 7, the two-dimensional holographic image projection display method according to claim 1 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display method of claim 1.
Teng further teaches the two-dimensional holographic image projection display method of claim 1, further comprising: filtering a first modulated light modulated by the first modulating part; and filtering a second modulated light modulated by the second modulating part (“spectrum filter optical system is composed of a first lens and a second lens, a spatial light modulator, an input calculation holographic code. and through the conversion of said first lens, the spatial light modulator corresponding to displaying the spectrum distribution of the input two-dimensional code on the spectrum surface, the aperture diaphragm on the spectrum surface of said space light modulator determined through the first lens is, processing the spectrum surface information; and a control unit for the incoming order and time control different incident light of the spatial light modulator”, [0010]; “spectrum filter optical system 20, a polarizing aperture diaphragm 40 and spatial light modulator 10 are set parallel to xy plane”, [0042]).
Regarding claim 9,  Teng teaches a two-dimensional holographic image projection display apparatus (refer to CN102081339) comprising: 
a spatial light modulator (“spatial light modulator 10”, [0005], Fig. 4); 
an imaging plane (see annotated Fig. 4); and 	an illumination source configured to provide a first incident light beam (see annotated Fig. 4, first incident light beam 1, illumination source is the source for the beam, not shown) illuminating a first modulating part of the spatial light modulator (top part of the modulator 10, Fig. 4) at a first incident angle with respect to a main surface of the spatial light modulator (angle θ01, see label on annotated Fig. 4), and a second incident light beam (see annotated Fig. 4, second incident light beam, illumination source is the source for the beam, not shown) illuminating a second modulating part of the spatial light modulator (bottom part of the modulator 10, Fig. 4) with a second incident light beam (2) at a second incident angle with respect to the main surface of the spatial light modulator (angle θ02, see label on annotated Fig. 4) ; wherein the first modulating part (upper part) of the spatial light modulator (10) is configured to modulate the first incident light beam (1) to form a first projection region on the imaging plane (see annotated Fig. 4; first projection region on the imaging plane); the second modulating part of the spatial light modulator (lower part of 10, Fig. 4) is configured to modulate the second incident light beam (2) to form a second projection region on the imaging plane (see annotated Fig. 4; second projection region on the imaging plane); and the first projection region abuts or partially overlaps with the second projection region at an interface substantially parallel to a lateral direction of the spatial light modulator (Fig. 4 shows first projection region abuts or partially overlaps with the second projection region at an interface substantially parallel to a lateral direction of the spatial light modulator).
Regarding claim 12, the two-dimensional holographic image projection display apparatus of claim 9 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 9.
Teng further teaches the two-dimensional holographic image projection display apparatus of claim 9, wherein the illumination source is configured to provide the first incident light beam and the second incident light beam so that the first incident light beam and the second incident light beam are separated from each other at or about a boundary between the first modulating part and the second modulating part (Fig. 4 show first projection region and the second projection rejoin are separated from each other, see annotated Fig. 4 above]).
Regarding claim 14, the two-dimensional holographic image projection display apparatus of claim 9 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 9.
Teng teaches the two-dimensional holographic image projection display apparatus according to claim 9, wherein the first modulating part is configured to encode a first image loaded onto the first modulating part to perform a first brightness uniformity correction pre-processing; and the second modulating part is configured to encode a second image loaded onto the second modulating part to perform a second brightness uniformity correction pre-processing (“spectrum filter optical system is composed of a first lens and a second lens, a spatial light modulator, an input calculation holographic code. and through the conversion of said first lens, the spatial light modulator corresponding to displaying the spectrum distribution of the input two-dimensional code on the spectrum surface, the aperture diaphragm on the spectrum surface of said space light modulator determined through the first lens is, processing the spectrum surface information; and a control unit for the incoming order and time control different incident light of the spatial light modulator”, [0010]).
Regarding claim 15, the two-dimensional holographic image projection display apparatus of claim 9 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 9.
Teng further teaches the two-dimensional holographic image projection display apparatus of claim 9, further comprising: a first filter configured to filter a first modulated light modulated by the first modulating part to generate a first filtered light; and a second filter configured to filter a second modulated light modulated by the second modulating part to generate a second filtered light (“spectrum filter optical system is composed of a first lens and a second lens, a spatial light modulator, an input calculation holographic code. and through the conversion of said first lens, the spatial light modulator corresponding to displaying the spectrum distribution of the input two-dimensional code on the spectrum surface, the aperture diaphragm on the spectrum surface of said space light modulator determined through the first lens is, processing the spectrum surface information; and a control unit for the incoming order and time control different incident light of the spatial light modulator”, [0010]; “spectrum filter optical system 20, a polarizing aperture diaphragm 40 and spatial light modulator 10 are set parallel to xy plane”, [0042]).
Regarding claim 16, the two-dimensional holographic image projection display apparatus of claim 15 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 15.
Teng further teaches the two-dimensional holographic image projection display apparatus of claim 15, further comprising: a first convex lens (Fig. 4; lens 21 upper) configured to focus the first modulated light modulated by the first modulating part onto the first filter (spectral filter optical system is composed of a first lens and a second lens, [claim 1]); a second convex lens (lens 21, lower) configured to focus the second modulated light modulated by the second modulating part onto the second filter (spectral filter optical system is composed of a first lens and a second lens, [claim 1]); a third convex lens configured to focus the first filtered light onto the imaging plane (Lens 22, upper, see annotated Fig. 1 for imaging plane); and a fourth convex lens configured to focus the second filtered light onto the imaging plane (Lens 22, lower, see annotated Fig. 1 for imaging plane).
Regarding claim 17, the two-dimensional holographic image projection display apparatus of claim 9 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 9.
Teng further teaches the two-dimensional holographic image projection display apparatus of claim 9, wherein the illumination source is configured to adjust one or a combination of the first incident angle and the second incident angle, thereby adjusting an aperture ratio of the composite imaging region (“incident angle of the beam is adjusted so that the first-order spectral terms on the spectrum surface are arranged in sequence in the x direction”, [claim 6]; “The input information of the spatial light modulator is transmitted on the spectrum plane after being converted by the first lens, and the incident angle of the beam is adjusted so that the first-order spectral terms
on the spectrum plane are arranged in sequence in the x direction”, [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Teng as applied to claim 1 and 9 above, and further in view of Lee (US 3632181).
Regarding claim 2, the two-dimensional holographic image projection display method according to claim 1 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display method according to claim 1.
Teng doesn’t explicitly teach the two-dimensional holographic image projection display method the two-dimensional holographic image projection display method of claim 1, further comprising stitching the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane.
Teng and Lee are related as hologram image projection.
Lee teaches the two-dimensional holographic image projection display method the two-dimensional holographic image projection display method, further comprising stitching the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane (Fig. 8 shows two-dimensional holographic image projection display comprising stitching the first projection region and second projection region together to form a sharp image on a diffusion screen 103 [col. 7, lines 3-18]) 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Teng to include stitching the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane as taught by Lee for the predictable result of forming a sharp image as taught by Lee in [col. 7, lines 3-18] and Fig. 8.
Regarding claim 3, the two-dimensional holographic image projection display method according to claim 2 is rejected (see above).
Teng in view of Lee teaches the two-dimensional holographic image projection display method of according to claim 2. 
Lee further teaches the two-dimensional holographic image projection display method of claim 2, wherein the composite imaging region has a substantially rectangular shape (see Fig. 7, display 31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Teng in view of Lee to form the imaging region substantially rectangular shape, as taught by Lee, for the predictable result of clearly viewing the full image as taught by Lee in Fig. 7.
Regarding claim 8, the two-dimensional holographic image projection display method according to claim 2 is rejected (see above).
Teng in view of Lee teaches the two-dimensional holographic image projection display method of according to claim 2. 
Teng further teaches the two-dimensional holographic image projection display method of claim 2, further comprising adjusting an aperture ratio of the composite imaging region by adjusting one or a combination of the first incident angle and the second incident angle (“designing the diaphragm aperture, filtering non-first-order spectrum information, rapidly and orderly shooting the incident light beams with different angles of inclination, synchronously loading the corresponding calculation holographic code by the space optical modulator”, [abstract]).
Regarding claim 10, the two-dimensional holographic image projection display apparatus of claim 9 is rejected (see above).
Teng teaches the two-dimensional holographic image projection display apparatus of claim 9.
Teng doesn’t explicitly teach the two-dimensional holographic image projection display apparatus of claim 9, wherein the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane.
Teng and Lee are related as hologram image projection.
Lee teaches the two-dimensional holographic image projection display apparatus  wherein the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane (Fig. 8 shows two-dimensional holographic image projection display comprising stitching the first projection region and second projection region together to form a sharp image on a diffusion screen 103 [col. 7, lines 3-18]) 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Teng to include wherein the first projection region and second projection region are stitched together to form a composite imaging region on the imaging plane, as taught by Lee, for the predictable result of forming a sharp image as taught by Lee in [col. 7, lines 3-18] and Fig. 8.
Regarding claim 11, the two-dimensional holographic image projection display apparatus of claim 10 is rejected (see above).
Teng in view of Lee teaches the two-dimensional holographic image projection display apparatus of claim 10.
Lee further teaches the two-dimensional holographic image projection display apparatus of claim 10., wherein the composite imaging region has a substantially rectangular shape (see Fig. 7, display 31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Teng in view of Lee, to form the imaging region substantially rectangular shape, as taught by Lee, for the predictable result of clearly viewing the full image as taught by Lee in Fig. 7.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest  encoding a first image loaded onto the first modulating part to perform a first image correction on a first image distortion in the first projection region, thereby forming a first corrected projection region having a substantially rectangular shape; and encoding a second image loaded onto the second modulating part to perform a second image correction on a second image distortion in the second projection region, thereby forming a second corrected projection region having a substantially rectangular shape; wherein lengths of short sides of the first corrected projection region, the second corrected projection region, and a composite corrected imaging region formed by stitching the first corrected projection region and the second corrected projection region together are substantially same as a minimum width along a lateral direction of the spatial light modulator of the first projection region and the second projection region (claim 5); and the first modulating part is configured to encode a first image loaded onto the first modulating part to perform a first image correction on a first image distortion in the first projection region, thereby forming a first corrected projection region having a substantially rectangular shape; the second modulating part is configured to encode a second image loaded onto the second modulating part to perform a second image correction on a second image distortion in the second projection region, thereby forming a second corrected projection region having a substantially rectangular shape; and lengths of short sides of the first corrected projection region, the second corrected projection region, and the composite corrected imaging region formed by stitching the first corrected projection region and the second corrected projection region together are substantially same as a minimum width along a lateral direction of the spatial light modulator of the first projection region and the second projection region (claim 13); in combination of the other limitations of the claim 5 or 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872